DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Applicant(s) Response to Official Action
The response filed on 06/06/2022 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-5, 8, 10-12, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Kim et al. (US20170023600A1)  (hereinafter Kim).

Regarding Claim 1, GALLAGHER meets the claim limitations as follows:
A method for automatically focusing a microscope, comprising:  
analyzing an overview image showing a sample and an environment to ascertain at least one lateral xy-location of a lateral edge or corner of one of: a cover slip, a microscope slide, a well of a multiwell plate, a sample holder, a sample vessel or another barrier which physically limits a specimen area; [i.e. image sensor captures the image of x-y plane to identify the slide, coverslip and/or sample and determine the lateral boundary (edge) of a slide or cover slip using a feature detection such as edge detection or corner detection using a computer vision machine learning/deep learning neural network and performing aa auto focus based on slide edges; Fig. 3, 4A-4B, and associated text, Para 035, 0124, 0134, 0137-0138, 0141, 0154, 0167, 0196]  and 
GALLAGHER does not explicitly disclose the following claim limitations:
… determining a focus setting at the at least one lateral xy-location of the lateral edge or corner of the cover slip, microscope slide, well, sample holder, sample vessel or the another barrier which physically limits the specimen area.  
However, in the same field of endeavor Kim discloses the deficient claim limitations, as follows:
… determining a focus setting at the at least one lateral xy-location of the lateral edge or corner of the cover slip, microscope slide, well, sample holder, sample vessel or the another barrier which physically limits the specimen area.  [i.e. Autofocusing is performed using a know reference point, such as slide edge; Fig. 1, 7, and associated text, Para 0074]
GALLAGHER discloses automatically focusing the microscope by capturing an overview image in the X-Y plane and identifying the slide using a machine learning and determining the slide edge or corner using computer vision. Kim discloses performing a autofocus using a know reference point such as edge of the slide, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of GALLAGHER and Hamm would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by GALLAGHER add the teachings of Kim as above, in order to determine a Zbase. [Kim: Para 0074]

Regarding Claim 2, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein an actuating device performs a relative movement between the sample and a detection beam path with the result that the detection beam path is directed at the location, and subsequently the focus setting is determined.[i.e. robotic XYZ stage is controlled by a controller to position one or more microscope slides within the field of view of the optical assembly and autofocus is performed; Para 0112, 0124, 0134] 

Regarding Claim 3, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein the image processing algorithm comprises a segmentation algorithm or detection algorithm via which boundaries of objects are ascertained in the overview image, [i.e. computer vision techniques with machine learning/deep learning neural network classifier using a feature detection such as edges, corners of the slide, or coverslip and determining the upper boundary (edge) and lower boundary (edge) of the slide; Para 0134, 0141, 0152-0155, 0167] 
wherein the segmentation algorithm (i.e. classifier) or detection algorithm is based on a machine learning algorithm.[i.e. a computer vision method is an automated method for analyzing an image based on known reference or training data sets and comprises the use of machine learning or a supervised learning method to build a classifier (or classifiers) using reference data sets including test and training sets, including deep learning methods using multiple layered classifiers and/or multiple neural nets. The classifiers may use various image processing techniques and statistical technique such as feature extraction, detection/segmentation; Para 0141, 0196-0198]

Regarding claim 4, GALLAGHER and Kim meet the claim limitations as set forth in claim 1 and 3.
The method of claim 1, The method of wherein the image processing algorithm ascertains in the overview image a plurality of lateral xy-locations of one or more lateral edges and selects one or more of the lateral xy-locations of the lateral edges on the basis of predetermined criteria that have been taught using a machine learning algorithm for determining the focus setting.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 3; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 5, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of The method of wherein a position of one of a plurality of boundary portions is selected as the lateral xy-location, in dependence on an alignment relative to an illumination direction used in the subsequent determination of the focus setting.  [i.e. series of images are analysed to determine one or more of a coverslip boundary or an upper slide boundary, or a lower slide boundary. This is illustrated in FIG. 2I which is a plot of a measured optical parameter vs Z height which is used to determine a point in the target focal plane containing particles according to an embodiment. The measure optical parameter may be a brightness or an intensity estimate (pixel values) whose values will change as they cross a boundary due to reflection effects. The images are analysed to determine the image with the sharpest focus that is estimated to be within upper slide boundary and the lower slide boundary as the target focal plane.; Para 0134]

Regarding claim 8, GALLAGHER and Kim meet the claim limitations as set forth in claim 1.
The method of claim 1, wherein a plurality of edges and at least one corner of the object are ascertained in the overview image, and the at least one corner is used as the location where the focus setting is determined. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding Claim 10, Note the Rejection for claim 1, wherein GALLAGHER and Kim further discloses
The method of claim 1, wherein determining the focus setting comprises at least: 
- recording a plurality of microscope images of different height focusing at the lateral xy-location of the lateral edge or corner; [i.e. GALLAGHER: series of image are each taken at a different Z height; Para 0048, 0134, Kim: Autofocus is then performed to determine a Zbase (step 16), that is, a base point along the Z axis, such as at the top surface of the slide edge; Para 0074] 
- determining a respective image sharpness quality factor of the microscope images; [i.e. GALLAGHER: analysing the series of images to determine one or more of a coverslip boundary or an upper slide boundary, or a lower slide boundary,; Fig. 2I, and associated text, Para 0049, 0134; Kim: depth of focus in the z range is redeﬁned if certain parameters raise a ﬂag of out-of-focus situation; 0074]
- determining that microscope image or those microscope images having the maximum image sharpness quality factor(i.e. sharpest focus); [i.e. storing the Z height of the image with the sharpest focus that is estimated to be within upper slide boundary and the lower slide boundary as a point in the target focal plane; Fig. 2I, and associated text, Para 0050, 0134]
- establishing a focus setting based on the microscope image / microscope images having the maximum image sharpness quality factor. [i.e. GALLAGHER: using the stored target focal plane to determine the focal plane for capturing one or more images at one or more other sample locations.; Fig. 2I, and associated text, Para 0050, 0134; Kim: Autofocus is then performed to determine a Zbase (step 16), that is, a base point along the Z axis, such as at the top surface of the slide edge; Para 0074, z- range at the low magniﬁcation ﬁeld is recalculated by interpolation using database(s) incorporating z-focus range found from the “ﬁnd focus on slide edge” (233) and z-diﬀerence from the top edge to bottom edge (234),; Para 0082]

Regarding claim 11, GALLAGHER and Kim meet the claim limitations as set forth in claim 1 and 10.
The method of claim 10, wherein, as part of the determination of the focus setting, a cover slip thickness is also determined, wherein a cover slip edge is ascertained in the overview image as the boundary of the object, wherein during the determination of the microscope images with a maximum image sharpness quality factor, two microscope images with a local maximum in the image sharpness quality factor are ascertained, wherein a cover slip thickness is ascertained from the difference between height values of the two microscope images. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 12, GALLAGHER and Kim meet the claim limitations as set forth in claim 1 and 10.
The method of claim 1, further comprising fine focusing on sample structures based on the determined focus setting, and recording at least one sample image with the fine focusing. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 20 and 21, note claim 1 rejection where GALLAGHER and Kim disclose the embodiments disclosed herein may be implemented as electronic hardware, computer software or instructions, or combinations of both use of image analytical methods, software shift, image recording etc., [GALLAGHER: Para 0206; Kim: Para 0041] thereby a computer/CPU processor executing an instruction for controlling an microscope. Therefore, claim 20 and 21, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 20 and 21, GALLAGHER and Kim meet the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Kim et al. (US20170023600A1)  (hereinafter Kim) and further in view of Hamm et al. (US20120249770A1)  (hereinafter Hamm).

Regarding Claim 6, Note the Rejection for claim 1 and 3, wherein GALLAGHER further discloses
The method of claim 1, further comprising providing a learning mode to a user, in which:- reference overview images of reference samples are represented, 
GALLAGHER and Kim does not explicitly disclose the following claim limitations:
… a marking tool is provided for the user with which the user can mark one or more lateral edges in each reference overview image, … and the boundaries marked by the user, …  
However, in the same field of endeavor Hamm discloses the deficient claim limitations, as follows:
… a marking tool is provided for the user with which the user can mark one or more lateral edges in each reference overview image, … and the boundaries marked by the user, [i.e. automatic focussing of a microscope on a predetermined object in a specimen to be examined with the microscope, where in addition to the predetermined object, the specimen to be recorded with the microscope contains further objects, which are e.g. very similar to the predetermined object, which are not to be focused on; Para 0002-0003, where the object is ascertained using a pattern recognition; Para 0012, where pattern recognition uses features like edges; Para 0026, there are four sought objects 9 in the training image T according to FIG. 2; Fig. 2, Para 0053, and user can mark the desired and undesired objects; Fig. 3, Para 0054 and where separation between the desired and undesired objects 9, 10 can be achieved using a computer training algorithm and edge features are recognized and a computer training algorithm can be carried out with a large number of training images in order to achieve a very high recognition rate of the sought object 9 during the automatic focussing then carried out, Para 0055-0058, Also, please Refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 3.] …
GALLAGHER and Kim discloses automatically focusing the microscope by instructing the robotic XY stage to the selected point and capturing at least one magnified phase contrast image and computer vision techniques used to detect features of the slide, coverslip, filter and intersections of grid line, followed by detection of air bubbles or large particulate matter such as dirt, where a computer vision method is an automated method for analysing an image based on known reference or training data sets and comprises the use of machine learning or a supervised learning method to build a classifier (or classifiers) using reference data sets including test and training sets, including deep learning methods using multiple layered classifiers and/or multiple neural nets. The classifiers may use various image processing techniques and statistical technique such as feature extraction, detection/segmentation. Hamm discloses automatically focusing microscope by using a predetermined plurality object having plurality of edges which is recognized by computer training algorithm, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of GALLAGHER and Hamm would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by GALLAGHER add the teachings of Hamm as above, in order to achieve a very high recognition rate. [Hamm: Para 0058] 


Claim 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Kim et al. (US20170023600A1)  (hereinafter Kim) and further in view of Entwistle (US20020088860A1)  (hereinafter Entwistle).

Regarding Claim 9, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein, by means of the image processing algorithm, boundaries of at least two objects that are not the sample itself are ascertained in the overview image, [i.e. using a computer vision method to identify one or more gridlines in the captured image and microscope is then adjusted until the gridline is in focus; Para 0133, analysing the light image comprises applying a feature detection algorithm to the at least one light image to detect features of the slide, coverslip, filter and intersections of grid line. The feature detection algorithm encompasses corner detection, edge detection, line detection etc., further a slide identifier 612 (eg alphanumeric string) may be printed or written on the slide which may be scanned to detect the slide identifier, after applying a feature detection algorithm. The feature detection algorithm detects corners of the slide, coverslip 624, membrane filter edge 626 and intersections of grid line 622. the detected corners and known slide dimensions are used to anchor geometrical shapes to identify the edges of the coverslip 634, membrane filter 636 and intersections of grid line 632 in the image 630; Fig. 6A-C, and associated text, Para 0152, 0134]
wherein at least one of the at least two objects is a sticker, a printed area or a mark on a microscope slide, [i.e. A bar code may also be present on the slide and scanned, or a slide identifier 612 (eg alphanumeric string) may be printed or written on the slide and then passed through an optical character recognition (OCR) program to detect the slide identifier; Para 0152, 0154] and 

GALLAGHER and Kim do not explicitly disclose the following claim limitations:
… the boundary of the at least one of the at least two objects is or comprises a periphery of the sticker, of the printed area or of the mark.
However, in the same field of endeavor Entwistle discloses the deficient claim limitations, as follows:
… the boundary of the at least one of the at least two objects is or comprises a periphery of the sticker, of the printed area or of the mark. [i.e. identify an area of the image containing a barcode label. Speciﬁc features of a barcode label, such as its rectangular shape; Fig. 1, Para 0024, region of the label containing the symbols or characters representative of the barcode can then be pre-processed (contrast, edge detection, focus) prior to subsequent character recognition; Para 0026, employs character recognition means to extract the decimal number 10 from the image; Para 0027]
GALLAGHER and Kim disclose using a computer vision techniques for feature detection such as corner detection, edge detection, line detection, boundary detection to detect the features of slide, coverslip, filter and intersections of gridlines, etc. and adjusting the microscope focusing until the detected gridlines are in focus. Further discloses a bar code may also be present on the slide and scanned, or a slide identifier 612 (eg alphanumeric string) may be printed or written on the slide and then passed through an optical character recognition (OCR) program to detect the slide identifier. Entwistle discloses identifying the barcode label, containing the symbols or characters, by identifying rectangular shape of the barcode label using an edge detection and focusing before performing an optical recognition to extract the decimal number. GALLAGHER and Kim does not explicitly disclose focusing on the barcode before performing the OCR. However, it is understood by the person of ordinary skill in the art before the effective filing date of the claimed invention that in order to perform accurate OCR, the barcode label has to be in focus as disclosed by Entwistle. GALLAGHER does disclose a method of identifying the object’s corners, edges, lines, boundary and achieving a focus using identified corners, edges and boundary. Therefore, combining the teachings of GALLAGHER, Kim and Entwistle would provide an expected result thereby resulting in the claimed invention.
 Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by GALLAGHER and Kim add the teachings of Entwistle as above, in order to pre-process image for edge detection and focus prior to subsequent character recognition. [Entwistle: Para 0026].

Regarding claim 22, the claim(s) recites analogous limitations to claim 1 and 9 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 22, GALLAGHER, Kim and Entwistle meet the claim limitations as set forth in claim 1 and 9. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 9; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]




Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Kim et al. (US20170023600A1)  (hereinafter Kim) and further in view of Corwin (US20160252713A1)  (hereinafter Corwin).

Regarding Claim 13, Note the Rejection for claim 1, wherein GALLAGHER and Kim do not explicitly disclose the following claim limitations:
The method of claim 1, wherein as part of the determination of the focus setting, a microscope slide inclination is also ascertained, wherein at least three locations of a boundary are ascertained on which then in each case a focus setting that indicates a height position of the respective location is ascertained, wherein a microscope slide inclination is ascertained based on the at least three height positions.
However, in the same field of endeavor Corwin discloses the deficient claim limitations, as follows:
The method of claim 1, wherein as part of the determination of the focus setting, a microscope slide inclination is also ascertained, wherein at least three locations of a boundary are ascertained on which then in each case a focus setting that indicates a height position of the respective location is ascertained, wherein a microscope slide inclination is ascertained based on the at least three height positions. [i.e. calculating a tilt using an image based focus by determining a height at a number of points; Para 0005, imaging system 10; Fig. 1, para 0026-027,  determine the tilt of the slide through measurements at fixed locations (e.g., for points near the edge of the slide); Para 0024, determine the Z position of the top and bottom of one or all of the slide, sample, or cover slip. By measuring the position of these glass/air interfaces at various positions in the X and Y axes along the slide, the planar tilt of the slide can be determined; Para 0025, scanning multiple z positions points (e.g., three or more) across the slide 28 the top and bottom of the slide 28 can be determined at each position to determine the tilt (i.e. inclination) of the slide, that is angle of rotation of the slide about both the X-axis and the Y-axis.; Para 0037]
GALLAGHER and Kim disclose automatically focusing the microscope by instructing the robotic XY stage to the selected point and capturing at least one magnified phase contrast image and detecting a features of the slide, coverslip, filter and intersections of grid line, where the feature detection algorithm encompasses corner detection, edge detection, line detection etc. and adjusting the focusing mechanism  of the microscope until the identified feature is in focus. Corwin discloses calculating a tilt/inclination of the slide by scanning the three or more z- position points on the side, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of GALLAGHER, Kim and Corwin would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by GALLAGHER and Kim add the teachings of Corwin as above, in order to determine the tilt of the slide. [Corwin: Para 0024]

Regarding claim 14, GALLAGHER, Kim and Corwin meet the claim limitations as set forth in claim 13.
The method of claim 13, further comprising selecting the locations of the boundary that are used for ascertaining the microscope slide inclination such that the sample is located laterally between these locations of the boundary. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 15, GALLAGHER, Kim and Corwin meet the claim limitations as set forth in claim 13.
The method of claim 13, wherein the number of locations of the boundary used for determining the microscope slide inclination is selected in dependence on a lateral distance between said locations. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 16, Note the Rejection for claim 13, wherein Corwin further discloses
The method of claim 13, further comprising using the ascertained microscope slide inclination for a focus setting in subsequent sample examinations, wherein for different lateral positions of the sample a respective focus setting is adjusted in accordance with the microscope slide inclination. [i.e. if the tilt is within the focusing range of the respective objective, a focusing algorithm would command the moving of objective to compensate for the tilt; Para 0037, the measured tilt can be used during sequential imaging at different X,Y locations to maintain focus at the different respective X,Y locations.; Para 0038, focus may automatically be varied according to the measured planar tilt.; Para 0039]

Regarding claim 17, GALLAGHER, Kim and Corwin meet the claim limitations as set forth in claim 1 and 13.
The method of claim 1, wherein, as part of the ascertainment of the focus setting, an orientation alignment is ascertained by - ascertaining in the overview image at least one cover slip periphery and one microscope slide boundary as boundaries, - ascertaining a focus setting and thus a height position in each case for the cover slip periphery and the microscope slide boundary, - ascertaining, using a comparison of the height positions of the cover slip periphery and of the microscope slide boundary, whether the cover slip is located above or below the microscope slide. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 18, GALLAGHER, Kim and Corwin meet the claim limitations as set forth in claim 17.
The method of claim 17, wherein the ascertained microscope slide inclination is taken into account for the ascertainment of the orientation alignment by calculating a height offset based on the microscope slide inclination for the height positions to be compared. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 17; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 19, GALLAGHER, Kim and Corwin meet the claim limitations as set forth in claim 1 and 13.
The method of claim 1, further comprising ascertaining at least one cover slip periphery and one microscope slide boundary as boundaries in the overview image, determining a focus setting and thus a height position in each case for the cover slip periphery and the microscope slide boundary, and setting a focus setting for subsequent sample examinations to a height position, wherein the height position is between the determined height positions of the cover slip periphery and the microscope slide boundary. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /DAKSHESH D PARIKH/ Primary Examiner, Art Unit 2488